            Case 4:20-cv-05640-YGR Document 604 Filed 05/07/21 Page 1 of 4




 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center, 27th Floor
 3   San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510

 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff and Counter-defendant Epic
     Games, Inc.
15

16                            UNITED STATES DISTRICT COURT
17                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
18                                     OAKLAND DIVISION
19    EPIC GAMES, INC.,                    )      Case No. 4:20-cv-05640-YGR-TSH
                                           )
20           Plaintiff, Counter-defendant, )      EPIC GAMES, INC.’S BRIEF
                                           )      REGARDING APPLE INC.’S RULE 802
21                  v.                            OBJECTIONS TO THIRD PARTY
                                           )
22                                         )      STATEMENTS TO APPLE
      APPLE INC.,
                                           )
23            Defendant, Counterclaimant. )
                                           )
24                                         )
25

26

27

28
     EPIC GAMES, INC.’S BRIEF REGARDING APPLE INC.’S RULE 802 OBJECTIONS TO THIRD
                              PARTY STATEMENTS TO APPLE
                               Case No. 4:20-cv-05640-YGR-TSH
                Case 4:20-cv-05640-YGR Document 604 Filed 05/07/21 Page 2 of 4




 1                  During the May 6, 2021 Trial Day, the Court reserved decision on whether to

 2   admit three trial exhibits (PX-65, PX-67, PX-744) over hearsay objections made by Apple.

 3   These exhibits, and other exhibits that have been or may be introduced at trial, contain users’ and

 4   developers’ descriptions of their dissatisfaction with the App Store and Apple’s IAP payment

 5   system, in this case relating to fraudulent apps and purchases, developer service delays and

 6   customer support issues.

 7                  Epic respectfully submits that the statements should be admitted because they are

 8   not being offered for a hearsay purpose—that is “for the truth of the matter asserted”. Fed. R.

 9   Evid. 801(c)(2) (defining hearsay as only including such statements). Rather, these exhibits are

10   offered to prove Apple’s awareness of problems in and dissatisfaction with its App Store and its

11   IAP payment system, as described by the consumers and developers who use those products.

12                  The third parties’ statements are also not hearsay under Federal Rule of Evidence

13   803(3), which exempts from the rule against hearsay “[a] statement of the declarant’s then-

14   existing state of mind (such as motive, intent, or plan)”. Under Rule 803, such statements are not

15   hearsay “regardless of whether the declarant is available as a witness”; that is, even if the third

16   parties who made the statements are not testifying at trial. In an antitrust case, this exception

17   embraces what courts have called “customer motive” evidence: out-of-court statements

18   concerning the effect of a monopolist’s conduct on customers in the relevant markets. See

19   Complete Ent. Res. LLC v. Live Nation Ent., Inc., 2017 WL 6512223, at *4 n. 9 (C.D. Cal. Oct.

20   16, 2017) (citing Callahan v. A.E.V., Inc., 182 F.3d 237, 250-53 (3d Cir. 1999)); Consol. Credit

21   Agency v. Equifax, Inc., 2005 WL 6218038, at *2 (C.D. Cal. Jan. 26, 2005) (citing Hydrolevel

22   Corp. v. Am. Soc. of Mech. Engineers, Inc., 635 F.2d 118 (2d Cir. 1980), aff'd, 456 U.S. 556

23   (1982)).

24                  The typical “customer motive” case involves an antitrust plaintiff who proffers its

25   own customers’ or potential customers’ statements that they cannot do business with the

26   defendant because of the defendant’s alleged conduct. Such statements are admissible to

27   demonstrate that customers were motivated to cease business with the plaintiff because of the

28                                            -2-
     EPIC GAMES, INC.’S BRIEF REGARDING APPLE INC.’S RULE 802 OBJECTIONS TO THIRD
                              PARTY STATEMENTS TO APPLE
                               Case No. 4:20-cv-05640-YGR-TSH
              Case 4:20-cv-05640-YGR Document 604 Filed 05/07/21 Page 3 of 4




 1   defendant’s conduct and not for some other reason; that is to show exclusionary and anti-

 2   competitive effect. Complete Ent. Res. LLC, 2017 WL 6512223, at *4 n. 9 (“[R]ecitation of

 3   customer statements [regarding their reasons for not using Plaintiffs’ services] falls within the

 4   Rule 803(3) exception for statements of motive, as has been recognized by numerous courts”);

 5   Consol. Credit Agency, 2005 WL 6218038, at *2 (“Courts have held that statements from

 6   customers regarding their reasons for not dealing with a supplier are admissible for the limited

 7   purpose of proving customer motive.”). In this case, the statements are similarly being offered to

 8   show that users and developers do not use Apple’s app distribution and IAP products because of

 9   their quality, as Apple asserts, but rather in spite of them. This directly undercuts Apple’s

10   proposed findings, including, for example, that: “The App Store . . . has been a tremendous boon

11   for both consumers and developers” or “Part of the consumer experience that Apple provides is

12   its protection of consumer safety, security, privacy, and reliability, and consumers choose Apple

13   because of its commitment to protecting consumers’ safety, security, privacy, and reliability”

14   (ECF No. 410 at ¶¶ 305, 524.)

15                  During the pre-trial process, Apple submitted hearsay objections to testimony that

16   Eric Gray, Apple’s Director of Commerce and Payments, had personally “heard developers

17   expressing dissatisfaction with [Apple’s] processes for providing refunds to customers”. Gray

18   Dep. Tr. 128:8-13, 128:15-25. Retired Magistrate Judge Laporte overruled Apple’s objection,

19   finding that under the precedent cited above, the testimony was admissible “both for [the]

20   witness’s awareness of complaints by developers, i.e., his state of mind, and also as evidence of

21   the impact of allegedly anti-competitive conduct”. (Deposition Objections Chart and Rulings

22   Thereon at pp. 24-25.)

23                  Epic respectfully requests that the Court admit these exhibits into evidence and

24   use them for the non-hearsay purposes Epic has identified.

25

26

27

28                                            -3-
     EPIC GAMES, INC.’S BRIEF REGARDING APPLE INC.’S RULE 802 OBJECTIONS TO THIRD
                              PARTY STATEMENTS TO APPLE
                               Case No. 4:20-cv-05640-YGR-TSH
           Case 4:20-cv-05640-YGR Document 604 Filed 05/07/21 Page 4 of 4




 1   Dated: May 7, 2021
 2
                                  Respectfully submitted,
 3

 4                                By:   Katherine B. Forrest

 5                                      Katherine B. Forrest
 6                                      FAEGRE DRINKER BIDDLE &
                                        REATH LLP
 7
                                        Paul J. Riehle
 8                                      paul.riehle@faegredrinker.com
 9                                      Four Embarcadero Center
                                        San Francisco, California 94111
10                                      Telephone: (415) 591-7500
                                        Facsimile: (415) 591-7510
11

12                                      CRAVATH, SWAINE & MOORE LLP

13                                      Christine A. Varney (pro hac vice)
                                        cvarney@cravath.com
14                                      Katherine B. Forrest (pro hac vice)
                                        kforrest@cravath.com
15                                      Gary A. Bornstein (pro hac vice)
                                        gbornstein@cravath.com
16                                      Yonatan Even (pro hac vice)
                                        yeven@cravath.com
17                                      Lauren A. Moskowitz (pro hac vice)
                                        lmoskowitz@cravath.com
18                                      M. Brent Byars (pro hac vice)
                                        mbyars@cravath.com
19
                                        825 Eighth Avenue
20                                      New York, New York 10019
                                        Telephone: (212) 474-1000
21                                      Facsimile: (212) 474-3700
22                                      Attorneys for Plaintiff and Counter-
                                        Defendant EPIC GAMES, INC.
23

24

25
26

27

28                                            -4-
     EPIC GAMES, INC.’S BRIEF REGARDING APPLE INC.’S RULE 802 OBJECTIONS TO THIRD
                              PARTY STATEMENTS TO APPLE
                               Case No. 4:20-cv-05640-YGR-TSH
